Dissenting Opinion by
Mr. Chief Justice Bele :
In 1958, defendant while represented by counsel was convicted of first-degree murder. One of defendant’s two reasons for not appealing his conviction and sentence was “(2) his lawyer found no merit in an appeal and thought an appeal would be fruitless.” Can anyone imagine a better reason for denying a new trial 12 or 13 years after conviction?
If there is one good reason for holding that an appeal should not be taken, what legal difference should it make if defendant alleges another good reason or ground (fear of the death penalty on retrial) why he should have been allowed to take an appeal?
Is there never to be an end to the endless appeals by a convicted murderer?